Exhibit 10.26

INDEPENDENT CONSULTING AGREEMENT

This Independent Consulting Agreement (“Agreement”), effective as of October 15,
2014 (“Effective Date”) is entered into by and between ARETE INDUSTRIES, INC., a
Colorado corporation (herein referred to as the “Company”) and WILLIAM STEWART,
a resident of the state of Colorado (hereinafter referred to as the
“Consultant”).

RECITALS

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCQB; and

WHEREAS, Company desires to engage the services of Consultant to assist the
Company with (i) development opportunities, (ii) consult with management
concerning Company activities and outstanding issues facing the Company and
assist with operations, and (iii) investor communications and public relations
with existing shareholders, brokers, dealers and other investment professionals;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company for a period commencing on October 15, 2014 (the
“Commencement Date”) and ending on June 15, 2015 (such period, the “Term”).

2. Duties of Consultant. During the Term of this Agreement, the Consultant
agrees that it will provide the following specified consulting services:

 

  (a) At the Company’s request, review business plans, strategies, mission
statements, budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof.

 

  (b) Assist the Company with resolving outstanding business issues; advise and
assist with respect to proposed transactions and the Company’s business plan.

 

  (c) Assist with operations, including reviewing and advising on correspondence
and documents received by the Company.

 

  (d) Review the Company’s insurance needs, obtain quotes and consult with the
Company’s officers and Board remembers regarding the same.

 

  (e) Review the Company’s website and advise regarding updating and revising
the website.



--------------------------------------------------------------------------------

  (f) Review the Company’s Bylaws and related corporate governance documents and
advise the Board regarding revisions and recommendations to the Bylaws and
corporate governance matters.

3. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the duties detailed in Section 2 above, and such
further responsibilities which may be assigned to the Consultant from time to
time by the officers and duly authorized representatives of the Company in
connection with the conduct of its investor relations and corporate
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. Consultant shall diligently provide
the consulting services specified hereunder. Although no specific hours-per-day
requirement will be required, Consultant and the Company agree that during the
Term the Consultant will perform the duties set forth herein above in a full,
diligent and professional manner.

4. Remuneration.

4.1 For undertaking this engagement, for previous services rendered, for
performing due diligence, and for other good and valuable consideration, the
Company agrees to pay to the Consultant a monthly cash retainer of $3,000 per
month (“Monthly Payments”), the first Monthly Payment being due and payable upon
the execution of this Agreement and each subsequent payment being due on the
15th day of the respective month until eight (8) such Monthly Payments have been
made. In addition, the Company agrees to pay and issue Consultant 40,000
restricted shares (the “Restricted Shares”) of the Company’s common stock, no
par value pursuant to the Restricted Stock Agreement attached hereto as Exhibit
A.

The Company has the right to terminate this Agreement at any time during the
Term of this Agreement, upon providing Consultant fifteen (15) days written
notice of Company’s intention to terminate. If the Company decides to terminate
this Agreement, it is agreed and understood that Consultant will be paid any
unpaid Monthly Payments for the remainder of the Term unless the Company has
terminated for Cause (as defined below) upon written notice. Treatment of the
Restricted Shares in the case of early termination of this Agreement is set
forth in the attached Restricted Stock Agreement.

As used in this Agreement, “Cause” means:

(i) the Consultant’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to the Company or subsidiaries,
if any (whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct;

(ii) malfeasance in the conduct of the Consultant’s duties, including, but not
limited to, (1) willful, intentional and material misuse or diversion of the
Company’s funds or assets, (2) embezzlement, or (3) fraudulent, willful and
material misrepresentations or concealments on any written reports submitted to
the Company or subsidiaries, if any,



--------------------------------------------------------------------------------

(iii) material failure to perform the duties of the Consultant’s services or
material failure to follow or comply with the reasonable and lawful written
directives of the Board of Directors or executive officers of the Company,
provided, however, that the Consultant shall have been informed, in writing, of
such material failure and given a period of not more than 30 days to remedy or
commence remedy of same; or

(iv) a material breach by the Consultant of the provisions of this Agreement
provided, however, that the Consultant shall have been informed, in writing, of
such material breach and given a period of not more than 30 days to remedy or
commence remedy of same.

4.2 Consultant acknowledges that the Restricted Shares to be issued pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and accordingly are “restricted securities”
within the meaning of Rule 144 of the Securities Act. As such, the Restricted
Shares may not be resold, transferred or pledged unless the Company has received
an opinion of counsel and in form reasonably satisfactory to the Company that
such resale or transfer is exempt from the registration requirements of that
Securities Act.

5. Non-Assignability of Services. Consultant’s services under this Agreement are
offered to Company only and may not be assigned by Company except to any entity
with which Company merges with or which acquires the Company or substantially
all of its assets. In the event of such merger or acquisition, all compensation
to Consultant herein shall remain due and payable. Consultant may not assign its
rights or delegate its duties hereunder without the prior written consent of
Company.

6. Expenses. Consultant shall be reimbursed by Company for all reasonable
business expenses incurred by Consultant in connection with his services
provided pursuant to this Agreement, including transportation, lodging, meals,
copies, and related miscellaneous business expenses incurred by Consultant in
connection with the performance of the services provided by Consultant pursuant
to this Agreement. A receipt shall accompany all expenses in excess of $25.00.
Vehicle mileage shall be reimbursed at the IRS approved rate.

7. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of his knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant is not the subject of any investigation, claim, decree or
judgment involving any violation of federal or state securities laws, rules or
regulations. Consultant further acknowledges that he is not a securities
broker-dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Consultant or the Company with
respect to the engagement of the Consultant or any services provided by the
Consultant. The Consultant undertakes to notify the Company immediately of any
change in any representation, warranty or other information relating to the
Consultant set forth herein.



--------------------------------------------------------------------------------

8. Confidentiality. The Consultant shall, during the Term and thereafter,
maintain in confidence and will not, directly or indirectly, disclose or furnish
to any third party any non-public, proprietary or confidential information
obtained from or relating to the Company or its affiliates.

9. Legal Representation. Consultant represents that he has consulted with
independent legal counsel and/or tax, financial and business advisors, to the
extent that he deemed necessary.

10. Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as an independent contractor, and not as an employee, officer
or other agent of the Company. Neither party to this Agreement shall represent
or hold itself out to be the employer or employee of the other. Consultant
further acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes
unless required by law. All such income taxes and other such payment shall be
made or provided for by Consultant and the Company shall have no responsibility
or duties regarding such matters. Neither the Company nor the Consultant
possesses the authority to bind each other in any agreements without the express
written consent of the entity to be bound.

11. Attorneys’ Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

12. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

13. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

To the Company:

Nicholas L. Scheidt, Chief Executive Officer

7260 Osceola Street

Westminster, CO 80030

Fax: 303-429-9664

To the Consultant:

William W. Stewart

4900 South Ulster Street, #13-101

Denver, CO 80237



--------------------------------------------------------------------------------

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

14. Choice of Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Colorado.

15. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement. A tele-facsimile of this Agreement may be relied upon
as full and sufficient evidence as an original.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of October 21,
2014.

Company:

Arête Industries Inc. (Borrower)

 

  By:  

/s/ Nicholas L. Scheidt

      Nicholas L. Scheidt       Chief Executive Officer

Consultant:

/s/ William W. Stewart

William W. Stewart



--------------------------------------------------------------------------------

Exhibit A to Consulting Agreement

Arête Industries, Inc.

RESTRICTED STOCK AGREEMENT

(Non-Assignable)

 

 

40,000 Shares of Restricted Stock of

Arête Industries, Inc.

THIS CERTIFIES that on October 21, 2014, William W. Stewart (“Holder”) was
granted, forty thousand (40,000) shares of fully paid and non-assessable shares
(“Shares”) of the Restricted Stock (no par value) of Arete Industries, Inc. (the
“Company”), a Colorado corporation, subject to the vesting requirements set
forth in paragraph 1 below. A determination of the Board of Directors of the
Company (the “Directors”) as to any questions which may arise with respect to
the interpretation of the provisions of this award shall be final. This
Restricted Stock Agreement is issued in connection with, and is an exhibit to,
that certain Consulting Agreement executed October 21, 2014 between the Company
and Holder (the “Consulting Agreement”).

TERMS AND CONDITIONS. It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:

1. Vesting. The Shares shall vest according to the following schedule, provided
that Holder remains continuously serving as a director and Consultant of the
Company from the date hereof through June 30, 2015:

 

Vesting Date

  

Number of Shares Vesting

      November 15, 2014    5,000 Common Shares    December 15, 2014    5,000
Common Shares    January 15, 2015    5,000 Common Shares    February 15, 2015   
5,000 Common Shares    March 15, 2015    5,000 Common Shares    April 15, 2015
   5,000 Common Shares    May 15, 2015    5,000 Common Shares    June 15, 2015
   5,000 Common Shares   



--------------------------------------------------------------------------------

In the event that Holder’s service as a director or Consultant of the Company
shall cease prior to one of the vesting dates set forth in the schedule above,
then the 5,000 Shares Holder would be entitled to in connection with the
applicable vesting period shall be reduced on a pro-rata basis as of the date of
such cessation of services.

The Directors may accelerate any vesting date of the Shares, in its discretion,
if it deems such acceleration to be desirable; provided, however, that, if
applicable, a member of the Directors shall recuse himself in connection with a
request to accelerate the vesting of such Director’s Shares. Notwithstanding any
contrary provision set forth herein, the vesting date of the Shares shall
accelerate in full upon a Change in Control (as defined in Section 8 of this
Agreement)

2. Regulatory Compliance and Listing. The issuance or delivery of any stock
certificates representing Shares may be postponed by the Company for such period
as may be required to comply with any applicable requirements under the federal
securities laws, any applicable listing requirements of any national securities
exchange, any rules, regulations or other requirements under any other law, or
any rules or regulations applicable to the issuance or delivery of such Shares,
and the Company shall not be obligated to deliver any such Shares to the Holder
if delivery thereof would constitute a violation of any provision of any law or
of any regulation of any governmental authority or any quotation system or
national securities exchange under which the Company’s common stock is quoted or
traded.

3. Investment Representations and Related Matters. The Holder hereby represents
that the Shares awarded pursuant to this agreement are being acquired for
investment purposes and not for resale or with a view towards distribution
thereof. The Holder acknowledges and agrees that any sale or distribution of
Shares may be made only pursuant to either (a) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (“Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (b) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Company, prior to any such sale or distribution. The Holder hereby consents
to such action as the Company deems necessary or appropriate from time-to-time
to prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act or to implement the provisions of this
agreement, including but not limited to placing restrictive legends on
certificates evidencing Shares and delivering stop transfer instructions to the
Company’s stock transfer agent.

4. No Right To Continued Service; Forfeiture. This agreement does not confer
upon the Holder any right to continued service by the Company or any of its
subsidiaries or affiliated companies, nor shall it interfere in any way with the
right of the Company to terminate services at any time for any reason or no
reason.



--------------------------------------------------------------------------------

5. Construction. This agreement will be construed by and administered under the
supervision of the Board of Directors, and all determinations will be final and
binding on the Holder.

6. Dilution. Nothing in this agreement will restrict or limit in any way the
right of the Board of Directors to issue or sell stock of the Company (or
securities convertible into stock of the Company) on such terms and conditions
as it deems advisable, including, without limitation, stock and securities
issued or sold in connection with private placements or public offerings for
purposes of raising capital or acquiring assets, mergers and acquisitions, stock
issued or sold in connection with any stock option or similar plan, and stock
issued or contributed to any stock bonus or employee stock ownership plan.

7. Legends. The Shares shall bear a legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OR COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VESTING PERIOD
PURSUANT TO A RESTRICTED STOCK AGREEMENT DATED OCTOBER 21, 2014, ENTERED INTO
BETWEEN THE HOLDER OF THIS CERTIFICATE AND MUSCLEPHARM CORPORATION.

8. Change in Control. (a) For purposes of this Agreement, a Change in Control
shall be deemed to have occurred if:

(i) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its subsidiaries, and their affiliates;

(ii) the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be



--------------------------------------------------------------------------------

owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to such transaction), any employee benefit plan of the
Corporation or its subsidiaries, and their affiliates;

(iii) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or

(iv) a person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such person),
any employee benefit plan of the Company or its subsidiaries, and their
affiliates.

(b) If, at any time, the Corporation shall effect a Change in Control
transaction, then, on the date of the occurrence of such Change in Control
transaction all of the remaining Shares then not yet vested shall immediately
vest.

9. Notices. Any notice hereunder to the Company shall be addressed to it c/o
Arete Industries, Inc. 7260 Osceola Street, Westminster, CO 80030, Attention:
Chief Executive Officer, and any notice hereunder to the Holder shall be
addressed to the Holder at the last known home address shown in the records of
the Company, subject to the right of any party hereto to designate another
address at any time hereafter in writing.

10. Counterparts. This agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.

11. Governing Law. This agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Colorado without
reference to principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company caused this agreement to be executed by a duly
authorized officer.

 

Dated: October 21, 2014   ARETE INDUSTRIES, INC.   By:  

  /s/ Nicholas Scheidt

    Name: Nicholas Scheidt     Title: CEO and President

 

ACCEPTED AND ACKNOWLEDGED: By:  

/s/ William W. Stewart

  Print Name: William W. Stewart

Dated: October 21, 2014